Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a track element of a non-contact bearing, extending in a longitudinal direction. The track element is comprised of a conductive material strip having a facing surface with a height and a width and a rear surface opposite the facing surfaces. The conductive material strip includes a slit extending in a height direction to form a first leg and a second leg. The first leg being bent in a zig-zag shape that is complimentary to the bending of the first leg. When viewing the conductive material strip from a width side in a direction parallel to the facing surface, the first leg and the second leg cross each other at least once. 
The prior art made of reference, taken singularly or in combination, do not adequately show the features and arrangement of the track element as described above. 
Specifically, the prior art does not show the specific arrangement of the conductive material strip and the first and second legs being bent to compliment and zig-zag with respect to each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 7, 2022